 



FOURTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of the 26th day of February, 2014, between BAY VIEW OF BOSTON
ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership (the
“Seller”) and SENTIO-SLR BOSTON PORTFOLIO, LLC, a Delaware limited liability
company (the “Buyer”).

 

RECITALS:

 

A.           Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated September 18, 2013, as amended (the “Agreement”), pursuant to
which Seller agreed to sell, and Buyer agreed to purchase, certain real property
located at 1380 Columbia Road, Boston, Massachusetts, as more particularly
described in the Agreement.

 

B.           Seller and Buyer desire to amend the Agreement to extend the
Closing Date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.     Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meaning set forth in the Agreement.

 

2.     Section 2.1 shall be supplemented to include the following:

 

At Closing, title to the Real Property (and all Property related thereto) will
be transferred to Compass Landlord, LLC. All other Property will be transferred
or assigned to Compass TRS, LLC.

 

3.     Section 6.12 is hereby amended to read as follows:

 

After the Closing, Seller and Seller’s Affiliates shall not directly or
indirectly (unless acting in accordance with Buyer’s written consent) own,
manage, operate, finance or participate in the ownership, management, operation
or financing of, or permit its name to be used by or in connection with, any
competitive business or enterprise located within a five (5) mile radius of the
Real Property for a period of two (2) years after the Closing. For purposes of
this Section 6.12, the term “competitive business or enterprise” shall mean a
nursing home, continuing care, memory care or assisted living facility. This
Section 6.12 shall survive Closing. Buyer does acknowledge and consent to
Seller’s Affiliate’s ownership and operation after the Closing of the property
known as “Standish Village”, located at 1190 Adams Street, Dorchester,
Massachusetts, and further agrees that the ownership and operation of that
property shall not be deemed a breach of this Section 6.12.

 

4.     Section 9.1 is hereby amended to read as follows:

 

Closing Date and Place. The Closing shall take place on the date which is five
(5) business days following the satisfaction of all conditions to Closing
contained in ARTICLE VII and ARTICLE VIII, or at such earlier or later date and
time as may be expressly agreed upon in writing by the Buyer and Seller (the
“Closing Date”) but in no event later than March 31, 2014. The Closing shall be
accomplished by the Buyer and Seller depositing the Closing Documents into
escrow with the Title Insurer and Buyer and Seller issuing their respective
instructions to the Title Insurer without the need for attending in person
unless the parties mutually agree otherwise.

 



 

 

  

5.     Schedule 2.2(a) is hereby amended to read as follows:

 

The term, “Existing Mortgage” is defined as follows: Those certain loans
(collectively, the “Loans”) evidenced by (i) (A) a Promissory Note dated as of
March 1, 2012 in the original principal amount of $4,010,200.00 given by Bay
View of Boston Associates Limited Partnership, a Massachusetts limited
partnership with an address of 1380 Columbia Rd., Boston, MA 02127 (“Seller”) to
Love Funding Corporation, a Virginia corporation, with a place of business at
1250 Connecticut Ave., Northwest, Suite 310, Washington, DC 20036 (“Lender”),
(B) as secured by Mortgage given by Seller to Lender dated as of March 1, 2012
recorded with the Suffolk Registry District of the Land Court as Document Number
201200801803 noted on Certificate of Title Number 107145, Book 531, Page 145,
and at the Suffolk County Registry of Deeds, Book 49284, Page 284 and (ii)(A) a
Promissory Note dated as of November 1, 2013 in the original principal amount of
$2,733,600.00 given by Seller to Lender, (B) as secured by a Mortgage given by
Seller to Lender dated as of November 1, 2013 recorded with the Suffolk Registry
District of the Land Court as Document Number 2013826177 and at the Suffolk
County Registry of Deeds, Book 52416, Page 163. The Loans are insured by the U.
S. Department of Housing and Urban Development (“HUD”) pursuant to the National
Housing Act, as amended, is subject to such contractual and other requirements
imposed by HUD and the Lender in connection with all documents executed and
delivered by Seller in connection with the closing of the Loans, as well as all
statutes, rules and regulations with regard to HUD insured loans such as the
Loans. Reference is hereby made to the closing binders with regard to the Loans,
which have been produced to Buyer.

 

6.     Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

7.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

  BUYER:       SENTIO-SLR BOSTON PORTFOLIO, LLC       By: /s/ John Mark Ramsey  
Name: John Mark Ramsey  

Its: Authorized Signatory

 

  SELLER:       BAY VIEW OF BOSTON ASSOCIATES LIMITED PARTNERSHIP, a
Massachusetts limited partnership       By its General Partner,   SENIOR LIVING
RESIDENCES, INC.       By: /s/ Robert F. Larkin, Jr.   Name: Robert F. Larkin,
Jr.   Title: President and Treasurer



 



2

 

  